Citation Nr: 1410791	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-07 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

Entitlement to service connection for obstructive sleep apnea ("sleep apnea"). 

Entitlement to service connection for gastroesophageal reflux disease ("GERD").  


REPRESENTATION

Appellant represented by:	Timothy E. Burns 


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel  





INTRODUCTION

The Veteran has active military service from August 1987 to November 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the case now lies with the RO in Albuquerque, New Mexico.  

The Veteran was scheduled for a Board Hearing in March 2012, but did not appear and did not indicate any desire to reschedule.  As such, the Veteran's hearing request is deemed withdrawn.  

The issue of GERD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The competent medical evidence of record indicates the Veteran is diagnosed with sleep apnea that is etiologically related to active service.  


CONCLUSION OF LAW

Sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013). 

The veteran asserts he is entitled to service connection for sleep apnea.  Specifically, he contends that he developed the disorder while on active duty and has suffered from the condition since separation from service. 

The Board observes that the Veteran was diagnosed with moderate obstructive sleep apnea through a sleep study conducted in June 2008.  See e.g., June 2008 Gerald Champion Regional Medical Center.  However, service medical records are absent complaints, treatment or diagnosis of sleep apnea or any other sleep disorder.  The Board observes that the lack of evidence of sleep apnea in service is not an immediate denial of the Veteran's claim; the Board must now turn to the issue of whether there is competent evidence, which attributes any post-service diagnosis of sleep apnea to service.  See Hensley v. Brown, 5 Vet. App. 155 (1993); see also 38 C.F.R. § 3.303(d) (2013). 

The Veteran was initially diagnosed in June 2007, less than 8 months after separation from active service.  In support of his claim, the Veteran submitted three lay statements from other service members who support the Veteran's assertion that he was suffering from symptoms of sleep apnea during service.  The Veteran's direct supervisor wrote that he had conversations with the Veteran regarding his sleep apnea symptoms during October 2006 and March 2007.  The Veteran's supervisor encouraged the Veteran to be formally evaluated but the Veteran admits he failed to do so.  See February 2008 Statement in Support of Claim from R.D.  The Veteran was seen by a nurse in service and he wrote a statement stating that he instructed the Veteran to follow up with his symptoms of sleep disturbances while in service but that the Veteran failed to do so with short notice retirement and the referral system that was in place at the time.  See December 2008 Statement in Support of claim from P.S.  Lastly, the Veteran submitted a statement from his direct supervisor for the period of September 2004 to October 2006.  R.B states that he and the Veteran had several conversations pertaining to symptoms of sleep apnea.  R.B. offered the Veteran advice based on his own diagnosis of sleep apnea and recommended that the Veteran schedule an appointment.  See February 2009 Statement in Support of Claim from R.B.  Additionally, the Veteran submitted a statement from Dr. J.P.S., from the New Mexico Center for Clinical & Behavioral Sleep Medicine, who opined, "it is highly unlikely with his significant case of obstructive sleep apnea that he had developed the condition several years before it was officially diagnosed with a sleep study."  Dr. J.P.S. did state that his opinion was speculative but based on medical literature and his professional rationale as to the etiology of the Veteran's sleep apnea.  See February 2009 Statement in Support of Claim from Dr. J.P.S.  

In reviewing the evidence of record, the Board finds that the Veteran has a current diagnosis of sleep apnea that is etiologically related to active service.  While this disorder was not diagnosed during the Veteran's active service, the Board determines that the competent lay evidence of record indicates he suffered from sleep apnea while on active duty, in addition to the short time period after separation in which the Veteran was diagnosed.  As such, the Board concludes that service connection for sleep apnea is warranted.  

Duties to Notify and Assist 

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

ORDER

Entitlement to service connection for obstructive sleep apnea is granted.  


REMAND

The Veteran claims service connection for GERD.  For the reasons discussed below, further development is required prior to appellate review.  

Service treatment records show a complaint made by the Veteran regarding his abdomen in December 1999 when he was diagnosed with pyrosis.  However, his retirement examination revealed no diagnosis of GERD nor any complaints of abdominal pain.  See September 2007 Report of Medical Assessment.  

The Veteran was afforded a VA examination in September 2008 regarding his acid reflux complaints.  At this examination the Veteran subjectively complained of having gastro-intestinal problems six year prior.  At the end of the examination, the Veteran was diagnosed with GERD.  However, the examiner failed to provide a nexus opinion as to the etiology of the Veteran's currently diagnosed GERD.  As such, the Board finds that a remand for an additional examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision").

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his currently diagnosed GERD.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) including this remand should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.  All tests deemed necessary should be performed and all findings should be reported in detail.

Based on the examination and review of the record, the examiner should answer the following: 

Is it at least as likely (i.e., probability of at least 50 percent) as not that the Veteran's current GERD diagnosis is etiologically related to active service?  The examiner is asked to specifically comment on the Veteran's abdominal complaints of pyrosis during service.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


